


117 S1690 IS: Keeping Our Promise to Small Businesses Act
U.S. Senate
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1690
IN THE SENATE OF THE UNITED STATES

May 18, 2021
Ms. Rosen introduced the following bill; which was read twice and referred to the Committee on Appropriations

A BILL
To provide direct appropriations for processing applications for the paycheck protection program, and for other purposes.


1.Short titleThis Act may be cited as the Keeping Our Promise to Small Businesses Act. 2.Appropriations for paycheck protection program (a)AppropriationsThere is appropriated, out of amounts in the Treasury not otherwise appropriated, to remain available until expended, for additional amounts—
(1)such sums as may be necessary under the heading Small Business Administration—Business Loans Program Account, CARES Act for the cost of processing applications for loans under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) that were submitted on or before May 4, 2021; and (2)$5,000,000,000 under the heading Small Business Administration—Business Loans Program Account, CARES Act for the cost of guaranteed loans under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) provided to eligible entities that—
(A)submit an application for such a loan on or before May 31, 2021;  (B)have not more than 100 employees; and
(C)are located in a State that, as of March 1, 2021, had an unemployment rate of not less than 6 percent. (b)PreferenceIn guaranteeing loans using amounts appropriated under subsection (a)(2), the Administrator of the Small Business Administration shall give a preference to eligible entities that are women-, minority-, or veteran-owned. 

